Order filed, October 19, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00832-CV
                                    ____________

    NABILCO INC. AND D. HOUSTON, INC. D/B/A TREASURES, Appellant

                                             V.

        THE STATE OF TEXAS AND THE CITY OF HOUSTON, Appellee


                       On Appeal from the 164th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-28683


                                            ORDER

       The reporter’s record in this case was due September 20, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Donna King, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM